Citation Nr: 1233607	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-20 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of right knee derangement, right knee injury status post surgery. 

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left knee disability, status post left tibia fracture with malunion and osteotomy.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and as secondary to a service-connected right knee disability. 

4.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected right knee disability.

5.  Entitlement to service connection for right radiculopathy, to include as secondary to a low back disability. 

6.  Entitlement to service connection for left radiculopathy, to include as secondary to a low back disability.  

7.  Entitlement to service connection for a right ankle disability. 

8.  Entitlement to service connection for a left ankle disability. 

9.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to July 1981, June 1982 to August 1982, and in June 1983.  The Veteran also had unverified active reserve service from February 1987 to May 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

On his May 2010 substantive appeal, the Veteran indicated that he desired a hearing in connection with his current claims.  The requested hearing was scheduled for October 14, 2010, but in August 2010, the Veteran cancelled the hearing.  Instead, he requested a VA examination be performed.  The Board finds that the Veteran has withdrawn his request for a hearing and will proceed with the case. 


Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left knee disability, service connection for an acquired psychiatric disorder, a low back disability, and bilateral radiculopathy, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right knee derangement, right knee injury status post surgery manifests severe instability.  

2.  Throughout the entire claims period, the Veteran's right knee disability has also manifested degenerative changes and osteoarthritis that most nearly approximates flexion limited to 90 degrees or better with full extension. 

3.  The Veteran does not have a chronic right ankle disability. 

4.  The Veteran does not have a chronic left ankle disability. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for residuals of a right knee derangement, right knee injury status post surgery have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2011).  

2.  The criteria for a separate 10 percent rating, but not higher, for degenerative arthritis of the right knee with noncompensable limitation of motion have been met throughout the claims period.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5258, 5260, 5261, 5262.

3.  A chronic right ankle disability was not incurred or aggravated due to active duty service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

4.  A chronic left ankle disability was not incurred or aggravated due to active duty service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Right Knee

Service connection for right knee derangement, right knee injury status post surgery was granted in a July 1987 rating decision.  An initial 30 percent evaluation was assigned effective July 31, 1986.  The April 2009 rating decision on appeal continued the 30 percent evaluation.  The Veteran contends that an increased evaluation is warranted as he experiences progressively worse pain and instability of the right knee. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right knee disability is currently rated as 30 percent disabling under Diagnostic Code 5257 pertaining to recurrent subluxation or lateral instability.  The Veteran is already in receipt of the maximum evaluation available under this diagnostic code and an increased rating is therefore not possible for right knee subluxation or instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

While an increased rating is not possible under Diagnostic Code 5257, the Board finds that a separate 10 percent evaluation is warranted under Diagnostic Code 5003 for degenerative arthritis.  See VAOPGCPREC 23-97 (a claimant who has arthritis and instability of the knee may be rated separately under diagnostic Codes 5003 and 5257).  A February 2009 X-ray performed in conjunction with a VA examination demonstrated mild degenerative joint disease and a March 2009 CT of the right knee also showed mild osteoarthritis.  Under Diagnostic Code 5003 for degenerative arthritis, a rating of 10 percent is for application for each major joint or group of minor joints affected by noncompensable limitation of motion.  An increased rating of  20 percent is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  Limitation of flexion of a leg warrants a 10 percent evaluation is appropriate if flexion is limited to 45 degrees and a 20 percent evaluation is assigned if flexion is limited to 30 degrees.  Flexion that is limited to 15 degrees is evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension of a leg warrants a 10 percent evaluation when it is limited to 10 degrees and a 20 percent evaluation when it is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Throughout the claims period, the Veteran has manifested noncompensable limitation of motion that most nearly approximates full extension (0 degrees) and flexion to 90 degrees or better.  During examinations at his private orthopedist in November 2009, the Veteran demonstrated range of motion of the right knee from 0 to 120 degrees.  Upon VA examination in February 2009, the Veteran manifested full range of motion of the right knee with no additional loss of motion after repetitive testing.  The Veteran's most restricted right knee motion was measured at the March 2011 VA examination.  At that time, he manifested flexion to 90 degrees upon initial testing with full extension and no additional loss of motion upon repetitive testing. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  

With consideration of the DeLuca factors, it is clear that the Veteran's right knee range of motion has manifested flexion that is limited, at most, to 90 degrees.  The March 2011 VA examiner's findings included the Veteran's complaints of pain and there was no additional loss of motion following repetitive testing.  The Board therefore finds that the Veteran's right knee has manifested motion that most nearly approximates 90 degrees of flexion with consideration of all relevant factors.  Flexion limited to 90 degrees is noncompensable under Diagnostic Code 5260.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Furthermore, the Veteran has never demonstrated less than full extension of the knee during any examination conducted during the claims period, including during the February 2009 and March 2011 VA examinations.  Thus, it is clear that the Veteran has not manifested compensable limitation of extension.

The Veteran has demonstrated noncompensable motion of the right knee throughout the claims period with flexion limited to 90 degrees and full extension to 0 degrees.  A separate 10 percent evaluation is therefore warranted under Diagnostic Code 5003 for arthritis with noncompensable limitation of motion.  An increased rating of  20 percent is not warranted as the Veteran's right knee disability clearly only involves one joint. 

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  A rating in excess of 30 percent is possible under Diagnostic Codes 5256 and 5262, but the Veteran's right knee is clearly not ankylosed and there is no evidence of impairment of the tibia or fibula.  

In sum, the Veteran's right knee disability warrants two separate ratings throughout the entire claims period; the first, a 30 percent evaluation under Diagnostic Code 5257 for instability and the second, a 10 percent rating for degenerative changes with noncompensable limitation of motion under Diagnostic Code 5003.  The Board notes that the assignment of separate ratings does not violate the rule against pyramiding in this case as each diagnostic code contemplates distinct and separate symptomatology.   See 38 C.F.R. § 4.14; see also VAOPGCPREC 23-97 and VAOPGCPREC 09-98.  

Additionally, the assignment of a separate rating for arthritis has not disturbed the original 30 percent evaluation assigned under Diagnostic Code 5257 which has been in effect since July 1986, a period of more than 20 years.  The Board has not changed the diagnostic code used to rate the Veteran's disability, but has merely provided for a separate rating to account for all the symptoms manifested by the service-connected right knee disability.  See Murray v. Shinseki, 24 Vet. App. 420 (2011) (a change in diagnostic code for a protected disability rating (that was in effect for 20 years or more) could constitute an impermissible reduction in rating under 38 C.F.R. § 3.951(b)).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The residuals of a right knee injury are manifested by symptoms such as painful noncompensable limitation of motion and severe instability.  These manifestations are contemplated in the rating criteria and the Board has assigned a separate evaluation to account for the Veteran's distinct symptoms.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


Service Connection Bilateral Ankles

The Veteran contends that service connection is warranted for disabilities of the ankles as they were incurred secondary to a service-connected right knee disability.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  
Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

As noted above, service connection first requires competent evidence showing the existence of a present disability.  Shedden, 381 F.3d at 1163, 1167; see also Caluza, 7 Vet. App. at 498.  The Board finds that the evidence in this case establishes that the Veteran does not have a chronic disability of either ankle. 

The service and post-service records do not document a chronic ankle disability.  Service treatment records are entirely negative for any complaints or treatment related to the ankles and a Medical Evaluation Board examination performed in connection with the Veteran's separation from service did not record any ankle abnormalities.  Similarly, post-service VA and private treatment records do not contain findings of a chronic ankle disability.  The Veteran has received consistent treatment for several other orthopedic disabilities, but there are no findings or complaints related to the bilateral ankles.  

The Veteran claims that bilateral ankle disabilities were incurred due to a service-connected right knee condition.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Although the Veteran is competent to establish a current disability of the ankles, the Board notes that he has not provided any specific allegations regarding these disabilities to include complaints of pain, limited motion, or other similar symptoms.  In fact, the January 2009 claim for service connection is the only time the Veteran reported experiencing ankle problems, and his statement at that time was vague and included no description of the actual disability claimed. 

Thus, the competent medical evidence establishes that the Veteran does not have chronic disabilities of the ankles.  The Veteran has also not provided any statements in support of his claim that could be used to establish ankle conditions.  Therefore, the Board finds that the evidence is against a finding of a current disability due to service.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a February 2009 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the February 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has not received VCAA notice with respect to his claim for service connection for a bilateral ankle disability on a secondary basis.  The Veteran has not alleged any prejudice resulting from the lack of notice on the secondary service connection element of the claims.  Prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective; (2) what evidence the appellant would have provided or requested that VA obtain had VA fulfilled its notice obligations; and (3) how the lack of notice and evidence affected the essential fairness of the adjudication.  Id; see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (holding that a party alleging defective VCAA notice has the burden of showing how the defective notice was harmful).  Moreover, the record contains evidence of actual knowledge on the part of the Veteran.  

The Veteran has contended that his ankle disabilities were incurred secondary to a service-connected right knee condition.  In the May 2009 notice of disagreement, the Veteran reported that his various disabilities were incurred due to the right knee.  The Veteran has therefore demonstrated actual knowledge of the requirements for establishing service connection on a secondary basis and the lack of such notification did not result in prejudice to the Veteran.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  The claims file also contains records from the Social Security Administration (SSA) which include copies of additional records of private treatment.  

The Veteran was provided proper VA examinations in response to his claim for an increased rating in February 2009 and March 2011.  Although he has not been provided a VA examination in connection with his claims for service connection for right and left ankle disabilities, VA is only obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  As noted above, the record is negative for competent evidence of current ankle disabilities, and a VA examination is therefore not necessary under the duty to assist.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to a rating in excess of 30 percent for residuals of right knee derangement, right knee injury status post surgery is denied. 

Entitlement to a separate 10 percent rating, but not higher, for degenerative arthritis of the right knee with noncompensable limitation of motion is granted. 

Entitlement to service connection for a right ankle disability is denied. 

Entitlement to service connection for a left ankle disability is denied. 


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the Veteran's other disabilities on appeal.  Initially, the Board notes that the Veteran has not received complete notice in compliance with the VCAA in regards to the claims to reopen entitlement to service connection for a left knee disability, service connection for radiculopathy of the bilateral lower extremities, and service connection for an acquired psychiatric disorder.  

Regarding the claim to reopen service connection for a left knee disability, the Court has held that the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was provided a notice letter in February 2009 that included the definition of new and material evidence and informed him that his claim was previously denied in August 1995.  Unfortunately, the letter did not provide adequate notice regarding the reason for the prior denial; the Veteran was merely told that his claim was denied "because it was not service connected."  The Board finds that the February 2009 letter is inadequate and the Veteran must receive notice that complies with the Court's decision in Kent.  

Additional notice is also required for the claims regarding entitlement to service connection for bilateral radiculopathy and an acquired psychiatric disorder.  The February 2009 VCAA letter did not include notice pertaining to the Veteran's claimed radiculopathy and did not include notice of the evidence necessary to substantiate a claim for a psychiatric disorder as secondary to the service-connected right knee condition.  Upon remand, the Veteran should be issued notice that fully complies with the VCAA for the above referenced claims. 

The Board also finds that the Veteran should be provided VA examinations to determine the nature and etiology of the claimed psychiatric and low back disabilities.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  In this case, the record contains some evidence linking the Veteran's psychiatric disorder and low back disability to the service-connected right knee condition.  In a January 2009 letter, the Veteran's private physician stated that the Veteran's right knee disability had caused malalignment and stress of the spinal column which caused a back problem with herniation and bulging.  Similarly, the January 2009 private physician also provided an opinion linking the Veteran's depression and emotional problems to his knee pain.  The record also contains a December 2009 statement from a private psychiatrist finding that the Veteran's major depression has been aggravated by his multiple health concerns.  The Veteran also reported during an April 2010 appointment at the San Juan VA Medical Center (VAMC) that he experienced feelings of uselessness and low self-esteem due to his disabilities.  This evidence indicates that the Veteran's disabilities may be associated with the service-connected right knee condition and a VA examination and medical opinion are required by the duty to assist. 

Finally, the Veteran's claim for entitlement to TDIU must be remanded as it is inextricably intertwined with the other claims for service connection.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send the Veteran a letter that complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) including notice regarding his claim to reopen entitlement to service connection for a left knee disability and service connection for right and left radiculopathy and an acquired psychiatric disorder.  The letter should specifically include the reason the Veteran's claim for a left knee disability was denied in August 1995 and address the elements of service connection on a direct and secondary basis regarding the claims for right and left radiculopathy and an acquired psychiatric disability. 

The letter should also notify the Veteran that failure to report for the VA examinations listed below may result in denial of his claims or adjudication based on the evidence currently of record in accordance with 38 C.F.R. § 3.655.

2.  Afford the Veteran a VA examination to determine the nature and etiology of the claimed acquired psychiatric disorder.  The Veteran's claims file must be made available to the examiner for review in connection with the examination.  

After examining the Veteran and reviewing the complete claim file (including the records of private psychiatric treatment contained in the SSA records), the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed psychiatric disorder is related to any incident of the Veteran's active duty service.  

The examiner should also determine whether any diagnosed psychiatric disorder was caused or aggravated by the service-connected right knee disability.  

A full explanation for all opinions expressed should also be provided which includes reference to specific evidence in the claims file.

3.  Afford the Veteran a VA examination to determine the nature and etiology of the claimed low back disability.  The Veteran's claims file must be made available to the examiner for review in connection with the examination.  

After examining the Veteran and reviewing the complete claim file (including the records of private orthopedic treatment contained in the SSA records), the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed low back disability is related to any incident of the Veteran's active duty service.  

The examiner should also determine whether any diagnosed low back was caused or aggravated by the service-connected right knee disability.  

A full explanation for all opinions expressed should also be provided which includes reference to specific evidence in the claims file.

4.  Readjudicate the claims to reopen service connection for a left knee disability, entitlement to service connection for an acquired psychiatric disorder and low back disability, and bilateral radiculopathy and entitlement to TDIU.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


